Name: Commission Regulation (EEC) No 1135/86 of 18 April 1986 amending Regulation (EEC) No 2475/85 laying down detailed rules, for the application of Regulation (EEC) No 777/85 on the granting, for the 1985/86 to 1989/90 wine years, of permanent-abandonment premiums in respect of certain areas under vines
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural structures and production
 Date Published: nan

 No L 103/32 Official Journal of the European Communities 19 . 4. 86 COMMISSION REGULATION (EEC) No 1135/86 of 18 April 1986 amending Regulation (EEC) No 2475/85 laying down detailed rules , for the appli ­ cation of Regulation (EEC) No 777/85 on the granting, for the 1985/86 to 1989/90 wine years , of permanent-abondonment premiums in respect of certain areas under vines HAS ADOPTED THIS REGULATION : Article I The list of varieties set out in the Annex to Regulation (EEC) No 2475/85 is hereby amended as follows : (a) 'Dabouki' is added to point 1 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 777/85 of 26 March 1985 on the granting, for the 1985/86 to 1989/90 wine years , of permanent-abandonment premiums in respect of certain areas under vines ('), as amended by Regulation (EEC) No 3775/85 (2), and in particular Article 2 (4) thereof, Whereas the Annex to Commission Regulation (EEC) No 2475/85 (3) specifies the varieties referred to in the first indent of Article 2 ( 1 ) (c) of Regulation (EEC) No 777/85 ; whereas the list of the said varieties should in the light of the experience gained, be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, (b) 'Schiava grossa (Frankental) is deleted from point 3 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of he European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 88 , 28 . 3 . 1985, p . 8 . 0 OJ No L 362, 31 . 12. 1985, p . 38 . (3) OJ No L 234, 31 . 8 . 1985, p . 80 .